DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Fournier on 8/8/22.
The application has been amended as follows: 
Claims 1, 7, and 8 have been replaced in its entirety by the following claims 1, 7, and 8: 

1. (Currently Amended)  A numerical controller that controls machining by a machine tool, comprising:
a program acquisition unit that acquires a program for the machining;
a mathematization unit that expresses a machining route represented by discrete command points defined in the program for the machining as a continuous parametric line segment or curve on the basis of the program for the machining;
a smoothing application range setting unit that sets a range of smoothing for a target point of the smoothing along the parametric line segment or curve in a range from the target point; and
a smoothing processing unit that performs the smoothing on the target point on the basis of the set range of the smoothing, wherein
the smoothing application range setting unit sets the range of the smoothing as a range in which a deviation between before the smoothing and after the smoothing on the target point is a set threshold or less,
wherein the smoothing is performed by the smoothing processing unit along the machining route after the machining route has been expressed as the continuous parametric line segment or curve and a range of application of the smoothing is set by the smoothing application range setting unit and is changed continuously between two or more adjacent machining routes,
the numerical controller further comprising an interpolation control unit that controls each servo axis of the machine tool based on the smoothened machining route.  

7. (Currently Amended)  A machining route setting method implemented by a numerical controller that controls machining by a machine tool, comprising:
a program acquisition step of acquiring a program for the machining;
a mathematization step of expressing a machining route represented by discrete command points defined in the program for the machining as a continuous parametric line segment or curve on the basis of the program for the machining;
a smoothing application range setting step of setting a range of smoothing for a target point of the smoothing along the parametric line segment or curve in a range from the target point; and
a smoothing processing step of performing the smoothing on the target point on the basis of the set range of the smoothing, wherein
the smoothing application range setting step sets the range of the smoothing as a range in which a deviation between before the smoothing and after the smoothing on the target point is a set threshold or less,
wherein the smoothing is performed by the smoothing processing step along the machining route after the machining route has been expressed as the continuous parametric line segment or curve and a range of application of the smoothing is set by the smoothing application range setting step and is changed continuously between two or more adjacent machining routes,
the machining route setting method further comprising an interpolation control step of controlling each servo axis of the machine tool based on the smoothened machining route.  

8. (Currently Amended)  A non-transitory computer readable recording medium recording a program for making a computer to realize:
a program acquisition function of acquiring a program for machining by a machine tool;
a mathematization function of expressing a machining route represented by discrete command points defined in the program for the machining as a continuous parametric line segment or curve on the basis of the program for the machining;
a smoothing application range setting function of setting a range of smoothing for a target point of the smoothing along the parametric line segment or curve in a range from the target point; and
a smoothing processing function of performing the smoothing on the target point on the basis of the set range of the smoothing, wherein
the smoothing application range setting function sets the range of the smoothing as a range in which a deviation between before the smoothing and after the smoothing on the target point is a set threshold or less,
wherein the smoothing is performed by the smoothing processing function along the machining route after the machining route has been expressed as the continuous parametric line segment or curve and a range of application of the smoothing is set by the smoothing application range setting function and is changed continuously between two or more adjacent machining routes, 
the program further makes the computer realize an interpolation control function of controlling each servo axis of the machine tool based on the smoothened machining route.

Claim Rejections - 35 USC § 112
	Rejections withdrawn.  
Claim Rejections - 35 USC § 101
	Rejections withdrawn.  
Claim Rejections - 35 USC § 102
Rejections withdrawn.  
Allowable Subject Matter
Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance: 
While, Fauser teaches the following: 
1, 7, 8. A numerical controller/method/non-transitory computer readable recording medium recording a program that controls machining by a machine tool (paragraph 29; Fig. 5, paragraphs 39-47), comprising: 
a program acquisition unit that acquires a program for the machining (“[0029] As illustrated in FIG. 1, data records generated by an NC programming system 10 are transmitted to a geometrical filter unit 20. There data records containing the coordinates of points representing a polyline are smoothed and passed on to a numerical control 30. All other curve shapes, such as may be generated, e.g., by conical sections or by polynomials of higher order, etc., remain unaffected by geometrical filter unit 20 and are sent directly to numerical control 30. Numerical control 30 uses the incoming data records for controlling the drives of a machine tool 40 in order to machine a workpiece in the desired manner.”; “[0043] Since within a polyline 50, 60 there may be points P.sub.i whose spatial position may not be changed, since they may be important for the outer contour of the workpiece to be produced, it may be provided that the application of the method for smoothing is selectable for every point of polyline 50, 60, i.e., if it may be selectively activated or deactivated. This may be accomplished, for example, by appropriate commands in the NC program. [0044] Furthermore, it may be provided that there be a limit value for the maximal shift of points P.sub.i of original polyline 50, 60, which is used if resulting point P.sub.0*, shifted by the above rule, is at a distance greater than the limit value from original point P.sub.0. This may ensure that resulting polyline 51 and thus the outer contour of the workpiece does not deviate too much from the form determined in NC programming system 10. The limit value in this context may be provided as fixed in geometrical filter unit 20 or may also be adjustable via the NC program.”); 
a mathematization unit that expresses a machining route as a continuous parametric line segment or curve on the basis of the program for the machining (Figs. 2-4, “[0029] As illustrated in FIG. 1, data records generated by an NC programming system 10 are transmitted to a geometrical filter unit 20. There data records containing the coordinates of points representing a polyline are smoothed and passed on to a numerical control 30. All other curve shapes, such as may be generated, e.g., by conical sections or by polynomials of higher order, etc., remain unaffected by geometrical filter unit 20 and are sent directly to numerical control 30. Numerical control 30 uses the incoming data records for controlling the drives of a machine tool 40 in order to machine a workpiece in the desired manner.”); 
a smoothing application range setting unit that sets a range of smoothing for a target point of the smoothing along the parametric line segment or curve in a range from the target point (claims 1-11, paragraphs 29-46, “[0044] Furthermore, it may be provided that there be a limit value for the maximal shift of points P.sub.i of original polyline 50, 60, which is used if resulting point P.sub.0*, shifted by the above rule, is at a distance greater than the limit value from original point P.sub.0. This may ensure that resulting polyline 51 and thus the outer contour of the workpiece does not deviate too much from the form determined in NC programming system 10. The limit value in this context may be provided as fixed in geometrical filter unit 20 or may also be adjustable via the NC program.”); and 
a smoothing processing unit that performs the smoothing on the target point on the basis of the set range of the smoothing (claims 1-11, Figs. 2-5, paragraphs 29-46, “[0044] Furthermore, it may be provided that there be a limit value for the maximal shift of points P.sub.i of original polyline 50, 60, which is used if resulting point P.sub.0*, shifted by the above rule, is at a distance greater than the limit value from original point P.sub.0. This may ensure that resulting polyline 51 and thus the outer contour of the workpiece does not deviate too much from the form determined in NC programming system 10. The limit value in this context may be provided as fixed in geometrical filter unit 20 or may also be adjustable via the NC program.”), wherein 
the smoothing application range setting unit sets the range of the smoothing as a range in which a deviation between before the smoothing and after the smoothing on the target point is a set threshold or less (claims 1-11, paragraphs 29-46, “[0044] Furthermore, it may be provided that there be a limit value for the maximal shift of points P.sub.i of original polyline 50, 60, which is used if resulting point P.sub.0*, shifted by the above rule, is at a distance greater than the limit value from original point P.sub.0. This may ensure that resulting polyline 51 and thus the outer contour of the workpiece does not deviate too much from the form determined in NC programming system 10. The limit value in this context may be provided as fixed in geometrical filter unit 20 or may also be adjustable via the NC program.”),
wherein the smoothing is performed by the smoothing processing unit along a machining route expressed as the continuous parametric line segment or curve (title, abstract and cover figure) and a range of application of the smoothing is changed continuously between two or more adjacent machining routes (for example, paragraph 15, the aux points along the polyline are clearly at different ranges with respect to the x-y axes for the different points depending on how sharp the changes are (see Fig. 2, paragraph 2); for another example, paragraph 19, the first and last point are not shifted therefore a range of application smoothing between the 1st and 2nd point and between the 2nd to last point and last point are clearly different; for another example, paragraph 20, some points are selected not to smooth, therefore the range of application of the smoothing is also clearly changed between two or more adjacent machining routes of the non-selected points).
Fauser, taken either alone or in obvious combination fails to teach all the claimed features of applicant’s instant invention, specifically including: 
1, 7, 8. A numerical controller, method and program that controls machining by a machine tool, comprising: a program acquisition unit that acquires a program for the machining; a mathematization unit that expresses a machining route represented by discrete command points defined in the program for the machining as a continuous parametric line segment or curve on the basis of the program for the machining; a smoothing application range setting unit that sets a range of smoothing for a target point of the smoothing along the parametric line segment or curve in a range from the target point; and a smoothing processing unit that performs the smoothing on the target point on the basis of the set range of the smoothing, wherein the smoothing application range setting unit sets the range of the smoothing as a range in which a deviation between before the smoothing and after the smoothing on the target point is a set threshold or less, wherein the smoothing is performed by the smoothing processing unit along the machining route after the machining route has been expressed as the continuous parametric line segment or curve and a range of application of the smoothing is set by the smoothing application range setting unit and is changed continuously between two or more adjacent machining routes.
It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896